DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2020 was filed after the mailing date of the instant application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10,803,406. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims contain elements of the patent claims, therefore, the examined claim is anticipated by the patent claim as follows:
Claims Comparison Table
Instant Application No. 17/063,454

U.S. Patent No. 10,803,406
1. (similar claims 8 and 15)  A system for adaptive search refinement, the system comprising: one or more processors; and one or more computer storage media storing computer-useable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
receiving a first search query; 



generating, based at least in part on the first search query failing to satisfy a threshold level of specificity, a visually guided search refinement comprising one or more search refinement options and one or more approval icons corresponding to the one or more search refinement options; 
receiving one or more indications of approval via the one or more approval icons; and 

generating a second search query based at least in part on the first search query and the received one or more indications.

1. (similar claims 9 and 15) A system for providing adaptive search refinement, the system comprising: one or more processors;  and one or more computer storage media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to: 

receive a first search query;  
determine that a level of specificity of the first search query fails to satisfy a threshold level of specificity;  
generate a visually guided search refinement comprising a search refinement option, an approval icon for the search refinement option, and a disapproval icon for the search refinement option, based on the first search query failing to satisfy the threshold level of specificity; 
receive an indication of one of approval or disapproval of the search refinement option via the approval icon or the disapproval icon;  and 
generate a second search query based on the first search query and the received indication.
2. (similar claims  9 and 16)  The system of claim 1, the operations further comprising: causing presentation of a search result comprising at least one item listing identified based at least in part on the second search query.

8. (similar claims 14 and 20) The system of claim 1, further comprising causing the one or more processors to: receive search results based on the second search query;  and provide the search results for presentation via an interface based on the second search query.

3.  (similar claims 10 and 17) The system of claim 1, the operations further comprising: causing presentation of the one or more search refinement options 


4. (similar claims 11 and 18) The system of claim 1, the operations further comprising: determining that the first search query does not satisfy the threshold level of specificity based at least in part on a word count of the first search query.

2.  The system of claim 1, wherein the level of specificity of the first search query is based on a word count of the first search query or a number of different categories in which products, which are found in search results for the first search query, are categorized.
5. (similar claims 12 and 19) The system of claim 1, the operations further comprising: determining that the first search query does not satisfy the threshold level of specificity based at least in part on a number of different categories in which products are categorized for search results corresponding to the first query.


6.  (similar claims 13 and 20) The system of claim 1, the operations further comprising: iteratively providing one or more additional search refinement options and receiving indications of approval or disapproval for the one or more additional search refinement options until a level of specificity of the second search query satisfies the threshold level of specificity.

7.  The system of claim 1, further comprising causing the one or more processors to: iteratively provide one or more additional search refinement options and receive indications of approval or disapproval until a level of specificity of the second search query satisfies the threshold level of specificity.
7.  (similar claim 14) The system of claim 1, the operations further comprising: 










generating, based at least in part on the first search query failing to satisfy the threshold level of specificity, the visually guided search refinement comprising one or more disapproval icons corresponding to the one or more search refinement options; and 

receiving one or more indications of disapproval via the one or more disapproval icons, wherein the second search query is generated based at least in part on the one or more disapproval icons.

 A system for providing adaptive search refinement, the system comprising: one or more processors;  and one or more computer storage media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to: 
receive a first search query;  
determine that a level of specificity of the first search query fails to satisfy a threshold level of specificity;  
generate a visually guided search refinement comprising a search refinement option, an approval icon for the search refinement option, and a disapproval icon for the search refinement option, based on the first search query failing to satisfy the threshold level of specificity; 
receive an indication of one of approval or disapproval of the search refinement option via the approval icon or the disapproval icon;  and 
generate a second search query based on the first search query and the received indication.




Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 9,990,589. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims contain elements of the patent claims, therefore, the examined claim is anticipated by the patent claim as follows:
Claims Comparison Table
Instant Application No. 17/063,454

U.S. Patent No. 9,990,589
1. (similar claims 8 and 15)  A system for adaptive search refinement, the system comprising: 
one or more processors; and 
one or more computer storage media storing computer-useable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
receiving a first search query; 


generating, based at least in part on the first search query failing to satisfy a threshold level of specificity, a visually guided search refinement comprising one or more search refinement options and one or more approval icons corresponding to the one or more search refinement options; 







receiving one or more indications of approval via the one or more approval icons; and 
generating a second search query based at least in part on the first search query and the received one or more indications.






2. (similar claims  9 and 16)  The system of claim 1, the operations further comprising: causing presentation of a search result comprising at least one item listing identified based at least in part on the second search query.

A computer-implemented method for adaptive search refinement, the method comprising: 






obtaining a first search query; 
comparing a level of specificity of the first search query to a search threshold;  and when the level of specificity is below the search threshold, providing visually guided search refinement to construct a second search query, the visually guided search refinement provided instead of search results for the first search query, wherein providing the visually guided search refinement includes: 
providing a plurality of search refinement options, each of the search refinement options including an image visually illustrating a search refinement category and being configured to be both selectively approved and selectively disapproved;
obtaining an indication of the approval or the disapproval of one or more of the plurality of search refinement options;  and 
repeating providing the plurality of search refinement options and receiving the indication, wherein for each iteration of providing the plurality of search refinement 
options, at least some of the plurality of search refinement options are different and determined based on previously received indications of both approval and disapproval;  and 


providing search results based on the second search query.

causing presentation of the one or more search refinement options selected based at least in part on a user history.

14.  The computer-implemented method of claim 13, wherein the output of the preference machine learning model is based on a past history of a current user, the previously received indications of both approval and disapproval, and interactions with the online marketplace by one or more other previous users.

4. (similar claims 11 and 18) The system of claim 1, the operations further comprising: determining that the first search query does not satisfy the threshold level of specificity based at least in part on a word count of the first search query.

4.  The computer-implemented method of claim 1, wherein the level of specificity of the first search query is based on a word count of the first search query or a number of different categories in which products which are found in the search results for the first search query are categorized.

threshold level of specificity based at least in part on a number of different categories in which products are categorized for search results corresponding to the first query.

4.  The computer-implemented method of claim 1, wherein the level of specificity of the first search query is based on a word count of the first search query or a number of different categories in which products which are found in the search results for the first search query are categorized.















6.  (similar claims 13 and 20) The system of claim 1, the operations further comprising: iteratively providing one or more additional search refinement options and receiving indications of approval or disapproval for the one or more additional search refinement options until a level of specificity of the second search query satisfies the threshold level of specificity.

10.  A computer-implemented method for adaptive search refinement, the method comprising: obtaining an indication of user engagement with an online marketplace;  in response to obtaining the indication, providing visually guided search refinement to construct a search query for searching the online marketplace, wherein providing the visually guided search refinement includes: providing a plurality of search refinement options, one or more of the search refinement options including an image visually illustrating a search refinement category and being configured to be approved or disapproved;  
obtaining an indication of the approval or disapproval of one or more of the plurality of search refinement options;  and repeating providing the plurality of search refinement options and receiving the indication, wherein for each iteration of providing the plurality of search refinement options, at least some of the plurality of search refinement options are different and determined based on previously received indications of both approval and disapproval;  and
 providing search results based on the search query.

7.  (similar claim 14) The system of claim 1, the operations further comprising: generating, based at least in part on the first search query failing to satisfy the threshold level of specificity, the visually guided search refinement comprising one or more disapproval icons corresponding to 





Citation of Pertinent Prior Arts
The prior art made of record and not relied upon in form PTO-892, if any, is considered pertinent to applicant's disclosure. For example,
Stepinski et al (U.S. Patent No. 8,577,911) teaches presenting search refinement method.
Shakib et al (Pub. No. US2008/0005118) teaches presentation of search results using search-refinement interface.
Shenoy et al (Pub. No. US2013/0110802) teaches search engine result context tagging interface.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-HA DANG whose telephone number is (571)272-4033. The examiner can normally be reached M-F 10:00AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Thanh-Ha Dang
/THANH-HA DANG/
Primary Examiner, Art Unit 2163